AMENDED AND RESTATED SECURITIES ISSUANCE AGREEMENT THIS AMENDED AND RESTATED SECURITIES ISSUANCE AGREEMENT (this “Agreement”) is made and entered into on August 20, effective as of August 7, 2008, by and between eMagin Corporation, a Delaware corporation (the “Company”), and Moriah Capital, L.P., a Delaware limited partnership (the “Lender”). Capitalized terms not otherwise defined herein have the meaning set forth in that certain Loan and Security Agreement by and between Lender, as lender, and the Company, as borrower,dated as of August 7, 2007, as amended through the date hereof (as so amended, the “Loan Agreement”). RECITALS WHEREAS, the Company and Lender entered into a Securities Issuance Agreement, dated as of August 7, 2007 (the “Original Securities Issuance Agreement”), pursuant to which, among other things, the Company issued to Lender 162,500 shares of the Company’s common stock, $0.001 par value per share (“Common Stock”), evidenced by stock certificate number 3124, dated August 15, 2007, which shares hadan aggregate market value on the Closing Date of $195,000, based on the closing price of the Common Stock on the OTC Bulletin
